Citation Nr: 0708742	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  97-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a acquired 
psychiatric disorder.

2.  Entitlement to a rating higher than 20 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active duty service from October 1978 through 
April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a "nervous condition."  
As well, the RO confirmed and continued a 0 percent, or 
noncompensable evaluation for a low back disability, then 
classified as chronic lumbosacral strain.  The veteran 
expressed his disagreement with this decision in a Notice of 
Disagreement (NOD) filed in April 1997.  A Statement of the 
Case (SOC) was issued in August 1997, and the veteran 
perfected his appeal in September 1997.

The RO issued a decision in April 1998 assigning a 10 percent 
evaluation for low back disability, now classified as 
degenerative joint disease.  The 10 percent evaluation was 
assigned, effective July 1, 1996, the date of receipt of the 
claim for increase for the low back disability.  
Subsequently, by a decision of February 2001, the RO 
increased the veteran's evaluation for a low back disability 
to 20 percent, retroactive to July 1, 1996.  

In July 1999, the Board remanded this case for the purpose of 
providing the veteran a hearing.  In October 1999, a hearing 
was held at the RO before a Member of the Board, now called a 
Veterans Law Judge (VLJ).  A transcript of the hearing is of 
record.  

Thereafter, in a February 2000 decision, the Board found that 
new and material evidence, sufficient to reopen the veteran's 
claim, had been received.  Thus, the veteran's claim for 
service connection for an acquired psychiatric disorder was 
reopened.  However, the Board denied the claim as not well 
grounded because there was no nexus linking the veteran's 
current condition to his military service.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (Court).  In an order dated 
February 28, 2001, the Court remanded the case to the Board 
for consideration of the Veterans Claims Assistance Act, 
(VCAA).  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  The 
provisions of the VCAA have been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); implementing regulations have codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In September 2001, the Board remanded the case to the RO for 
further evidentiary development.  The development requested 
on remand was completed, and the case was returned to the 
Board for continuation of appellate review.  

In a letter dated October 26, 2006, the Board informed the 
appellant that the VLJ, who chaired the veteran's personal 
hearing in October 1999, was no longer employed by the Board.  
As the law requires the VLJ who conducts a hearing to 
participate in the decision on appeal, the veteran was asked 
to specify whether or not he wished to have a hearing before 
another VLJ.  He was advised that if he did not respond 
within 30 days of the date of the letter, the Board would 
assume he did not want an additional hearing.  A timely 
response from the veteran was not forthcoming.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
military service, a psychosis was not manifested to a 
compensable degree during the first post-service year, and 
the current psychiatric disorder is not otherwise 
attributable to service.  

2.  The veteran's service-connected low back disorder is not 
productive of severe limitation of motion of the lumbar 
spine; specifically, it does not result in forward flexion of 
the lumbar spine to 30 degrees or less, nor is there 
favorable ankylosis of the entire lumbar spine; as well, the 
disorder is not productive of severe lumbosacral strain, does 
not result in severe intervertebral disc syndrome (IVDS), 
manifested by recurring attacks with intermittent relief, and 
IVDS has not been productive of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during any 12-month period.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Criteria for a rating in excess of 20 percent for the 
veteran's low back disorder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5293, 5295 (effective prior to September 26, 2003), 
Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (effective 
since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

As mentioned in the introduction portion of this decision, 
the VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of October 2001, 
July 2003, and May 2005 letters from the RO to the appellant 
that were issued in connection with the initial RO decision 
in July 1996.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letters of 
October 2001, July 2003, and May 2005, which obviously were 
sent after the RO's initial July 1996 decision from which 
this appeal originates.  But that initial decision occurred 
prior to the VCAA becoming law (which did not happen until 
November 2000).  It therefore stands to reason that the RO 
did not have any obligation to provide VCAA notice when 
initially adjudicating these claims because the law had yet 
taken effect.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
In addition, in response to an inquiry by the RO, the Social 
Security Administration advised that it had no medical 
records pertaining to the claimant.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  Medical records have been obtained from 
non-VA medical sources.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since September 26, 
2003, degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to and since September 26, 
2003, arthritis, due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. 
4.71a, Diagnostic Code 5010.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  

A 20 percent rating was warranted for limitation of motion of 
the lumbar spine, when moderate.  

A 10 percent rating was warranted for limitation of motion of 
the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  

A 40 percent rating required severe IVDS, manifested by 
recurring attacks with intermittent relief.  

A 20 percent rating was warranted for moderate IVDS, 
manifested by recurring attacks.  

A 10 percent rating was warranted for mild IVDS.  

A noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A 20 percent rating was warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  

A 10 percent rating was warranted with characteristic pain on 
motion.  

A noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 (2006) functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, too, 38 C.F.R. 
§ 4.59 (2006).

Analysis

Service Connection for an Acquired Psychiatric Disorder

A review of the veteran's service medical records shows that 
in August 1979, he was diagnosed as having a personality 
disorder after presenting himself for treatment at a local 
mental health center.  The veteran presented himself for 
examination upon the recommendation of his lieutenant.  The 
lieutenant's recommendation arose from changes he had 
observed in the veteran's behavior, such as poor job 
performance.  The examiner noted that the veteran exhibited 
the following symptoms: decompensation of defenses; evidence 
of ego disorganization; disordered, unusual, and 
unconventional thinking; delusions and grandiose ideas; 
excessive fears; suspicion and distrust of others.

Beginning in September 1979, the veteran was evaluated and 
treated at the mental health center at Elemendorf Airforce 
Base.  He was diagnosed as suffering from schizotypal 
personality disorder and discharge was recommended.  In April 
1980, the veteran was discharged from service due to his 
diagnosed personality disorder.

Although the veteran's in-service diagnosis was personality 
disorder, the post-service medical records associated with 
the claims file show that the veteran's current diagnoses are 
major depression, chronic and recurrent; anxiety disorder; 
personality disorder, secondary to closed head injury; and 
post traumatic stress disorder, secondary to head injury.  
The first diagnosis of an acquired psychiatric disorder 
occurred in 1991, more than 10 years after the veteran's 
discharge from service; there is no objective evidence 
showing that the veteran had an acquired psychiatric disorder 
prior to that time.  The medical evidence indicates that he 
began receiving psychiatric treatment in 1990.  In fact, 
these records suggest that the veteran's psychiatric 
disorders are related to a closed head injury he sustained in 
1988.

These records, including the service medical records, raise 
several questions regarding the veteran's condition.  The 
records seem to suggest a possible link between the symptoms 
he exhibited during service and the psychiatric symptoms he 
began exhibiting in 1990, or that the symptoms shown during 
service may have been the onset of his later-shown acquired 
psychiatric disability.  However, it is also possible that 
the veteran's current psychiatric disability resulted 
entirely from the head injury he sustained in 1988.  In view 
of this medical evidence, the Board determined that 
additional development had to be undertaken to explore any 
potential link between the veteran's current psychiatric 
disability and service, before it renders a final 
determination.

In view of the equivocal nature of the evidence concerning 
the etiology of the veteran current psychiatric disability, 
the Board remanded the matter to obtain a clarifying medical 
opinion.  A VA psychiatric examination, performed in February 
2003, provided the requested opinion about the etiology of 
the veteran's current psychiatric disability.  The examiner 
stated that the claims had been reviewed.  As well, the 
veteran's history was obtained and a mental status evaluation 
was performed.  The diagnoses on Axis I were major depressive 
disorder, by history, recurrent; and dementia due to head 
trauma.  The diagnosis on Axis II was personality disorder.

The examiner's narrative addresses the etiology of the 
veteran's current acquired psychiatric disorder.  According 
to the examiner, the veteran was diagnosed with a personality 
disorder while he was in military service.  At that time, he 
had symptoms of depression and anxiety, paranoia, and 
obsessive-compulsive tendencies.  There is little doubt that 
people diagnosed with a personality disorder, such as the 
veteran, have psychiatric symptoms such as he currently has.  
However, to the extent that his current psychiatric symptoms 
are related to those he had while in military service, these 
symptoms are more likely than not attributable to his 
personality disorder and not to another psychiatric problem 
he had while in military service.  

Further, it appeared most likely that psychiatric symptoms 
that surfaced in 1990 and 1991 were most directly 
attributable to the head injury the veteran sustained in 
1988.  According to the examiner, the chaotic nature of the 
psychiatric interview could reflect one of two things.  
Either the veteran was malingering and deliberately trying to 
present himself worse that he was, or he suffered from an 
organic brain syndrome stemming from the head trauma.  The 
examiner referenced the observation of treating private 
physician, in November 1999, that the veteran had slowed 
speech and a history of rambling-this was indicative of a 
preexisting condition characteristic of head injury. The VA 
examiner remarked that the veteran's presentation at the 
mental status interview was consistent with someone who had 
sustained head trauma.  It was the VA examiner's opinion that 
head trauma in 1988 was more than 50 percent responsible for 
the veteran's current psychiatric problems.  The remaining 
percentage of his current psychiatric problems appeared to 
stem from his personality disorder, which predated his 
military service.  

The February 2003 VA psychiatric examiner's opinion confirms 
what was earlier found by service department examiners-that 
the veteran's disordered pattern of behavior and thought 
process during military service was indicative of a 
personality disorder; nevertheless, no psychiatric disorder 
for which service connection may be granted was shown to be 
present at the time.  Also, there is no competent medical 
evidence that the veteran had a psychosis that was manifested 
to a compensable degree within one of his completing service.  
As well, upon a review of the claims file and after providing 
an adequate rationale, the February 2003 VA examiner 
attributed any current acquired psychiatric disorder to a 
head trauma the veteran sustained several years after 
service.  

The veteran's assertion linking a current psychiatric 
disorder to military service amounts to an opinion about a 
matter of medical causation.  There is no indication from the 
record that he has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for an acquired psychiatric disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Rating for a Low Back Disorder

Service medical records disclose that the veteran was seen at 
a clinic in February 1980 and March 1980 for complaints of 
low back pain.  The assessment was that he had muscle strain 
of the lumbar region.  

Medical reports from Caraway Methodist Medical Center reflect 
that the veteran was evaluated at the emergency room of that 
facility on April 18, 1996, complaining of low back pain.  
Toradol was administered intramuscularly.  The impression was 
back strain.  The assessment was that he could return to full 
activity on April 19, 1996.  

A VA examination of the spine was performed in March 1998.  
It was found that the veteran had the following ranges of 
motion of the lumbar spine, before pain began:  forward 
flexion 80 degrees, backward extension 23 degrees, flexion to 
the right 42 degrees, and flexion to the left 24 degrees.  
The diagnosis was degenerative joint disease of the 
lumbosacral spine, with slight loss of motion due to pain.  

Medical reports from Jackson County Hospital reflect that the 
veteran was seen at the emergency room on September 8, 1999, 
and again, on September 30, 1999, complaining of low back 
pain.  Toradol was administered at both emergency room 
visits.

On VA examination of the spine in April 2000, the veteran 
reported that he had injured his back, in 1980, during 
military service.  He indicated that he was pulling reduction 
gear off the back of a boat; the rope got knocked against the 
motor block; he injured his back in the effort to push about 
700 pounds of weight that was pressing against him.  
Currently, there was objective evidence of painful motion and 
spasm.  Range of motion of the lumbar spine was as follows:  
forward flexion 90 degrees, backward extension 16 degrees, 
flexion to the right 30 degrees, and flexion to the left 18 
degrees.  The examiner remarked that there was likely 
additional range of motion loss with pain on use, including 
flare-ups, weakened movement, excess fatigability, and 
incoordination.  However, the examiner did not specify in 
degrees the additional range of motion loss.  

The veteran presented at a VA clinic on October 30, 2001, 
complaining of low back pain.  Clinical inspection revealed 
tenderness of the lower lumbar region, with paravertebral 
spasm.  The examiner prescribed Percocet and Flexeril.  

VA clinical records, dated from November 2001 to April 2002, 
reflect the veteran's recurrent complaints of low back pain.  
When the veteran was evaluated on November 23, 2001, it was 
reported that it was his second emergency room visit that 
week.  A history of substance abuse was noted.  Clinical 
inspection of the back revealed mild mid-line tenderness; no 
point line tenderness or abnormalities were detected; 
straight leg raising was negative bilaterally.  Lower 
extremity motor status was 5/5 throughout, sensory status was 
intact to light touch throughout.  The examiner related that 
the veteran refused to take any more Flexeril, as he did not 
like the way it made him feel, nor did he want to try any 
nonsteroidal anti-inflammatory medications.  The veteran 
wanted a "shot," but the examiner explained that he did not 
feel narcotics were indicated.  

The veteran presented at a VA clinic on October 11, 2003, 
complaining of low back pain.  Clinical inspection showed 
lumbar paraspinous muscle spasm.  Toradol was administered 
intramuscularly; Tramadol and Vicodin were prescribed on an 
"as needed" basis.  Thereafter, the veteran was 
hospitalized at a VA medical facility for treatment of a 
substance-induced mood disorder, the episode beginning on 
October 26, 2003 and ending on October 28, 2003.  During 
inpatient treatment, he complained a great deal about chronic 
back pain and about not getting needed pain relief.  He 
wanted pain medication, but it was explained to him that 
narcotics could not be prescribed during the inpatient 
evaluation without further medical input.  Subsequent VA 
clinical records through December 2005 reflect continued 
complaints of chronic low back pain.  

A VA examination of the spine was performed in March 2006.  
The examiner reported claims file review.  Physical 
examination revealed tenderness to palpation in the lumbar 
spine area, but no scoliosis.  Forward flexion was limited 
from 0 - 60 degrees and repetitive motion showed pain 
starting at 40 degrees of motion.  After repetitive motion, 
forward flexion was still 0 - 60 degrees.  Extension was from
0 - 15 degrees with pain after repetitive motion starting at 
10 degrees.  Left and right lateral flexion was limited from 
0 - 10 degrees, with pain during range of motion.  Left 
lateral rotation was 0 - 10 degrees, with pain during range 
of motion; right lateral rotation was 0 - 10 degrees, also 
with pain during range of motion.  There was normal gait and 
no evidence of ankylosis.  Motor strength of the lower 
extremities was 5/5; deep tendon reflexes were +2 and 
bilaterally symmetrical.  The veteran had adequate muscle 
mass and tone.  

The examiner referenced results of current x-ray examination 
of the lumbar spine that disclosed moderate degenerative 
changes.  It was reported that an MRI of the lumbar spine in 
September 2003 showed L3-L4 and L4-L5 disc bulging; however, 
no spinal stenosis was detected.  The current diagnosis was 
degenerative disc disease of the lumbar spine, with no 
evidence of radiculopathy or myelopathy.  

A review of the evidence demonstrates that the veteran has 
arthritic changes involving the lumbar spine.  He relates 
that a disorder of his low back stems from an injury he 
sustained during military service.  Hence, arthritis of the 
lumbar spine is based on trauma.  

Traumatic arthritis is rated on the basis of degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  
Degenerative arthritis is rated under the former and current 
DC 5003, and the revised DC 5242.  Degenerative arthritis, in 
turn, is rated on the basis of limitation of motion of the 
lumbar spine under the former criteria, and on the basis of 
the general rating formula for spinal disorders under the 
revised criteria. 

In order to have been entitled to an evaluation higher than 
20 percent for arthritis under the former rating criteria, 
there must be objective evidence of severe limitation of 
motion of the lumbar spine under DC 5292.  This has not been 
demonstrated.  In addition, in order to be entitled to an 
evaluation higher than the currently assigned 20 percent for 
arthritis under the revised criteria for evaluating spinal 
disorders, there must be objective findings of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  This 
also has not been demonstrated.  

The medical evidence demonstrates that the veteran 
experiences lumbar muscle spasm, and he has been found to 
have lumbosacral strain.  Lumbosacral strain is a condition 
that is rated under the former DC 5295 and the revised DC 
5237.  In order to be entitled to a rating higher than 20 
percent under the former criteria for evaluating lumbosacral 
strain, there must be objective findings of severe 
disability, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This has not been demonstrated.  In order to be 
entitled to a rating higher than 20 percent under the revised 
criteria for evaluating lumbosacral strain, there must be 
objective findings of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Again, this has not been 
demonstrated 

The medical evidence also demonstrates that the veteran has 
degenerative changes involving disc spaces of the lumbar 
spine, indicative of the presence of IVDS.  However, 
diagnostic imaging showed no significant impingement of 
spinal nerves supplying the lower extremities.  As well, 
there is no clinical indication of significant compromise of 
lower extremity motor or sensory status.  In order to be 
entitled to a rating higher than 20 percent under the former 
criteria for evaluating IVDS at DC 5293, there must be severe 
symptoms of IVDS, manifested by recurring attacks, with 
little intermittent relief.  This has not been demonstrated.  

In order to be entitled to a rating higher than currently 
assigned 20 percent evaluation for lumbar spine IVDS under 
the revised DC 5243, based on the general rating formula for 
spinal disorders, there must be objective evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  And as previously mentioned, this has not been 
objectively demonstrated.  As well, in order to be entitled 
to a rating higher than the currently assigned 20 percent 
for IVDS under the revised rating criteria based on 
incapacitating episodes, there must be a pattern of 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during a past 12-month period.  
The medical evidence does not substantiate such a pattern of 
incapacitating episodes of IVDS, as defined at DC 5243.  

The veteran asserts that he experiences longstanding, chronic 
low back pain.  In fact, a May 2001 affidavit from his spouse 
corroborates that assertion.  According to the March 2006 VA 
examiner, the veteran had a history of constant back pain 
with exacerbation daily that required the use of narcotic 
medication, as well as muscle relaxants.  The veteran 
reported that the pain was exacerbated by cold weather, 
twisting, bending, and lifting.  He remarked that he was 
limited in getting dressed; also, reportedly, he had stopped 
working as a cook because the frequent twisting and lifting 
of this occupation was affecting his back.  He described a 
moderate impairment of low back pain upon function during a 
flare-up.  

The examiner went on to state that the veteran presented a 
limited range of motion with guarding of movement and 
tenderness in the lumbar spine and muscle spasm with mild 
reversed lordosis.  Joint function was additionally limited 
by pain, following repetitive use and during a flare-up with 
additional function loss manifested as a loss of 10 degrees 
of the range of motion.  Significantly, the examiner added 
that there was no evidence of weakened movement, fatigability 
or incoordination following repetitive use.  

The veteran has at least 60 degrees of forward flexion of the 
lumbar spine.  Hence, he still has 50 degrees of forward 
flexion-a moderate degree of limitation of motion-even 
after taking into account the additional range of motion loss 
from resulting from repetitive use and during flare-ups of 
pain.  The currently assigned 20 percent evaluation 
contemplates any additional range of motion loss from pain, 
weakened movement, excess fatigability or incoordination 
affecting the lumbar spine.  And in any event, functional 
loss due to pain is already contemplated by the revised 
rating criteria.  In all, an increased evaluation, based on 
pain or functional loss alone, is not warranted.  
The claimant is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

In determining that a rating higher than 20 percent for a low 
back disorder is not warranted, the Board has been mindful of 
the benefit-of-the-doubt doctrine.  But since, for the 
reasons stated, the preponderance of the evidence is against 
the claim, the doctrine does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

A rating higher than 20 percent for a low back disorder is 
denied.  



____________________________________________
MARK W. GREENSTEET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


